Case 1:20-cv-01950-BCM Document 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HUA TIAN,

on behalf of himself and others similarly situated,
Plaintiff,

-against-

NEW OOK] SUSHI, INC,

d/b/a Ooki Sushi Japanese Cuisine & Bar,

XIN SHU LIU, a/k/a "John" Lin,

JOHN KE, and "JOHN DOE",
Defendants.

Filed 05/21/20 Page 1 of : 1
USL ha SUN Py

PAW TR
SAL, UMEENT

ELECTRONICALLY FILED
DOC #:

DATE 5 FILED, d: Salo

Civil Case No. 20-cv-1950

a

   
   

CLERK'S CERTIFICATE
OF DEFAULT

 

CLERK'S CERTIFICATE OF DEFAULT

I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on 03/05/2020 with the filing of

a Summons and Complaint, a copy of the summons and complaint was served on defendants

NEW OOK] SUSHI, INC. d/b/a Ooki Sushi Japanese Cuisine & Bar, XIN SHU LIU, a/k/a

"John" Lin, JOHN KE, and "JOHN DOE" on 03/11/2020, by personally serving ERIC YU,

MANAGER, and proof of service was therefore filed on 03/26/2020, Doc. #s 19, 20, 21, 22.

I further certify that the docket entries indicate that the defendants' have not filed an

answer or otherwise moved with respect to the complaint herein. The default of the defendants

is/are hereby noted.
Dated: New York, New York

Mou 2

, 2020

RUBY J. KRAJICK

Clerk of Court

By:

WWNANGO

Deputy Clerk
